Case: 19-50240      Document: 00515311335         Page: 1    Date Filed: 02/14/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 19-50240
                                                                               FILED
                                                                        February 14, 2020
                                 Conference Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAMES HOWARD HOUSTON, also known as James Houston, also known as
Jimmy Houston, also known as James H. Houston,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:17-CR-774-1


Before ELROD, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent James Howard Houston has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011).    Houston has filed a response.           The record is not sufficiently
developed to allow us to make a fair evaluation of Houston’s claims of



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50240     Document: 00515311335    Page: 2   Date Filed: 02/14/2020


                                 No. 19-50240

ineffective assistance of counsel; we therefore decline to consider the claims
without prejudice to collateral review. See United States v. Isgar, 739 F.3d 829,
841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Houston’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                       2